Citation Nr: 1756173	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-11 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bladder cancer to include as due to service- connected prostate cancer, as well as water contamination at Camp Lejeune.

2. Entitlement to a compensable rating for service-connected prostate cancer for the period prior to August 16, 2013, and in excess of 40 percent thereafter.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service-connection for hypertension, to include as due to his service-connected coronary artery disease, as well as diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012, December 2013, and August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the October 2012 rating decision, the RO continued the Veteran's non-compensable rating for prostate cancer and denied service connection for hypertension. 

In the December 2013 rating decision, the RO confirmed and continued the denial of service connection for obstructive sleep apnea (previously claimed as sleep disorder). 

In the August 2014 rating decision, the RO increased the rating for prostate cancer to 40 percent and denied service connection for bladder cancer. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding the issues of increased rating for the Veteran's prostate cancer, and entitlement to service connection for hypertension and sleep apnea. A transcript of that hearing is of record.

The issues of entitlement to an increased rating for the Veteran's prostate cancer, and entitlement to service connection for sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bladder cancer is etiologically related to his service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder cancer, secondary to service connected prostate cancer, have been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). As found below, the Board is granting entitlement to service connection for bladder cancer.   On this basis, there is no duty to further discuss the duties to notify and assist as any error would be non-prejudicial.




II. Bladder Cancer

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran was afforded a VA examination in July 2014. The examination confirmed a diagnosis of bladder cancer. The examiner opined that the Veteran's bladder cancer is less likely than not caused by the Veteran's prostate cancer. The examiner stated that medical literature shows no correlation between bladder and prostate cancer. The examiner stated that there are two different types of cancer cells involved.  This opinion did not address aggravation.

In a December 2015 private treatment note from Cancer Treatment Centers of America, Dr. J.P.F. stated that the Veteran was under his care and treated for prostate cancer. The treating doctor provided an opinion.  Considering this written opinion, along with other evidence regarding the Veteran's private medical treatment and etiology statements provided as part of this treatment, the Board finds that the evidence is at least in relative equipoise as to the question of nexus between these two cancers.

Although, there are conflicting medical opinions of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bladder cancer is proximately due to, the result of his service-connected prostate cancer. Thus, the Board finds that service connection for bladder cancer is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.



ORDER

Entitlement to service connection for bladder cancer to include as due to service- connected prostate cancer is granted.


REMAND

Prostate Cancer

The Veteran has not been provided a VA examination to address the severity of his service-connected prostate cancer since August 2014, so over three years ago. In addition, during his March 2017 hearing, the Veteran testified that he uses the restroom anywhere from 12 to 15 times, every 5 to 10 minutes. See Board hearing transcript at 12. 

Given this evidence of worsening, the Board believes that an additional examination would be helpful in determining the current level of severity. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Sleep Apnea

The Veteran testified that his sleep apnea began in service and has continued since service. The Board notes that the Veteran is competent to report on symptoms associated with sleep apnea. 

Review of the Veteran's service treatment records reveal that the Veteran reported frequent trouble sleeping on his May 1969 entrance examination.

In November 2013, the Veteran was afforded a sleep apnea VA examination. The examiner opined that it is less likely as not that the Veteran's sleep apnea is due to his military service. The examiner expressed that the Veteran was not diagnosed until November 2012 and that there was no objective evidence of sleep apnea while in service. The examiner also noted that many years have passed since service and being diagnosed with sleep apnea. 

The Board finds that the VA medical opinion is inadequate as the examiner did not provide adequate rationale as it is not necessary to have objective evidence.  This indicates that the examiner did not appropriately address lay evidence.  Therefore, a VA examination and medical opinion are necessary upon remand.

Hypertension

The Veteran contends that his hypertension is due to, the result of, or aggravated by his service-connected coronary artery disease, as well as diabetes mellitus.

As an initial matter, the Board notes that the Veteran was scheduled for a hypertension examination but failed to appear. Failure to present for a VA examination without good cause results in a decision based upon the evidence of record. 38 C.F.R. § 3.655 (2017). 

Here, however, as the Veteran testified to being in the hospital at the time the VA examination was scheduled and that he did not get the notice until after he returned home. See Board hearing transcript at 8.  The Board finds good cause exists and on remand, the Veteran should be scheduled for a new examination. 

As noted above, secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Review of the current evidence of record, to include an April 2017 private medical opinion, indicates that the current evidence of record is insufficient upon which to adjudicate this appeal.

Therefore, a remand is necessary for a VA examination and medical opinion supported by a complete rationale.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to assess the current severity of his service-connected prostate cancer. A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.

3.After completing directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during his active service, or is the result of an in-service disease, event, or injury. 

The Board notes that the Veteran is competent to report on symptoms associated with sleep apnea. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. A complete rationale should be provided for all opinions rendered.

4. After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by, or otherwise etiologically related to, the Veteran's active service.

If the examiner finds the Veteran's hypertension is not related or attributable to service, he or she is asked to provide an opinion as to whether the Veteran's service-connected coronary artery disease and diabetes, including its consequent treatment, either caused or alternatively is aggravating his hypertension.

Two opinions are required for secondary service connection claims:

 a. Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

 b. Is the claimed disorder "aggravated by" the service-connected disability?

.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. A complete rationale should be provided for all opinions rendered.

5. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal. If a benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


